          Case 1:19-mc-00044-LY Document 17 Filed 01/24/19 Page 1 of 1




                                                     2Qj9JMU+ pj                        j:I
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY,                                §
                                                 §
VS.                                              §            CAUSE NO. A-18-CV-443-LY
                                                 §            CAUSE NO. A-19-MC-044-LY
INTERNATIONAL BUSINESS                           §
MACHINES CORPORATION                             §
                                                 §
                                             ORDER

       Before the Court is IBM' s Motion to Quash Third Party Subpoena and Motion for Protective

Order (Dkt. No. 1-1) filed in In Re: Subpoena to Magnanimo andDean, LLP, Cause No. 2-1 8-MC-

00171 -VAP-JEM, in the United States District Court for the Western District of California, Western

Division, Los Angeles. The California Court transferred the Motion to Quash to the United States

District Court for the Western District of Texas, Austin Division, by stipulation of the parties. The

Court ORDERS that IBM's Motion to Compel BE FILED in Langley              v.   International Business

Machines Corporation, Cause No. A-i 8-CV-443-LY and FURTHER ORDERS that Cause No. A-

19-MC-044-LY BE CLOSED.

       SIGNED this 24th day of January, 2019.




                                                  kMkL
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE
